Citation Nr: 1821674	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  18-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to June 1963, and from August 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2017 rating decision of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's hearing loss is manifested by puretone threshold averages no higher than 64 decibels in the right ear and 51 decibels in the left ear, and speech recognition scores no lower than 96 percent in the right ear and 94 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been satisfied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

There are alternative criteria for certain exceptional patterns of hearing loss.  Specifically, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2017).  Each ear will be evaluated separately.  Id.  

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



II. Analysis

The preponderance of the evidence shows that the criteria for a compensable rating have not been satisfied.  VA examination reports dated in July 2011 and January 2018 show puretone threshold averages below 70 decibels in both ears, and speech discrimination scores above 90 percent for both ears.  The private audiograms likewise show puretone threshold averages below 70 decibels in both ears.  The private speech discrimination scores were not based on the Maryland CNC word list, and thus may not be considered.  See 38 C.F.R. § 4.85.  In any event, as they were above 90 percent bilaterally, they do not support a higher evaluation. 

A puretone threshold average below 82dB and a speech recognition score of 90 or above is assigned a numeric designation no higher than III in Table VI.  See 38 C.F.R. § 4.85.  Thus, each ear receives a designation no higher than III from Table VI.  The point where designations III and III or lower meet in Table VII yields a 0 percent, or noncompensable, rating.  See id., DC 6100.  

The Veteran's puretone thresholds do not reflect the exceptional patterns of hearing loss described in the rating schedule.  See 38 C.F.R. § 4.86.  Therefore, the alternative rating criteria do not apply.  See id.

In a November 2017 statement, the Veteran wrote that the private audiometric testing was based on sophisticated equipment that might have more accurately captured the severity of his hearing loss.  The private audiograms have been considered and do not support a higher rating, for the reasons discussed above.  

The Veteran also stated that a higher rating should be assigned because his private doctor characterized his hearing loss as "moderately-severe to severe," as reflected in a November 2014 private examination report.  The November 2014 audiometric testing results from that examination are of record, and show a puretone threshold average in the left ear of 50dB and in the right ear of 44dB.  Those results do not support a higher rating, as explained above.  The fact that the Veteran's hearing loss is considered severe from a clinical standpoint, and for which he has been prescribed hearing aids, is not in itself sufficient to assign a higher rating.  The criteria for evaluating hearing loss for VA compensation purposes are not based directly on whether it is characterized as severe, but rather on the degree of severity as determined by audiometric testing results and speech recognition scores. 

Referral of this case for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The functional effects of the Veteran's difficulty hearing and understanding speech in various contexts are contemplated by the rating schedule.  See Doucette v. Shulkin, 28 Vet. App. 366, 369, 371 (2017).  A May 2010 private treatment record reflects that the Veteran stated that his hearing loss "widely restricted his social choices," especially due to difficulty hearing in the presence of background noise.  Regardless of whether restriction in social choices may be considered a symptom of hearing loss not contemplated by the rating schedule, related factors such as marked interference with employment are not shown.  In the alternative, restriction in social choice is not a sign or symptom, but rather an external circumstance or challenge that is beyond the province of VA disability compensation.  Accordingly, the Board will not refer this case for extraschedular consideration.  See 38 C.F.R. § 3.321(b).

The Board is grateful to the Veteran for his service, and regrets that it cannot render a favorable decision in this matter. 

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


